           Case 7:96-cr-00323-LJL Document 125 Filed 07/28/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 7/28/2020
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                                                                       :
                  -v-                                                  :     7:96-cr-323 (LJL)
                                                                       :
                                                                       :    ORDER SETTING
RITA GLUZMAN,                                                          :    CONDITIONS OF
                                                                       :      RELEASE
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


LEWIS J. LIMAN, United States District Judge:

        Upon application of the defendant, the Court’s order of July 28, 2020, is modified to

permit the defendant to begin her term of supervised release, for two nights (July 28, 2020 and

July 29, 2020), at the Sheraton Lincoln Harbor Hotel in Weekhawken, New Jersey, confined

alone to her room there (with no in-person contact with any person other than her sister except

for medical personnel and on the condition that both the defendant and her sister wear masks and

attempt to engage in social distancing while together), before moving to the residence at 478

Essex Street, Hackensack, New Jersey 07601 by July 30, 2020.

        In light of the health risks from socializing indoors and the rehabilitative value that

socializing would have for Ms. Gluzman, the Government and the defense are ordered to meet

and confer and to propose language that would permit the defendant to engage in socializing

with friends and family members at outdoor locations in and around her residence during the
         Case 7:96-cr-00323-LJL Document 125 Filed 07/28/20 Page 2 of 2



term of home confinement and to propose such language to the Court by 5:00 p.m. today.


       SO ORDERED.

Dated: July 28, 2020                            __________________________________
       New York, New York                                  LEWIS J. LIMAN
                                                       United States District Judge




                                                 2
